Citation Nr: 1107129	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-13 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  

The Board observes that the Veteran seeks service connection for 
PTSD.  However, there are other psychiatric diagnoses of record.  
In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United 
States Court of Appeals for Veterans Claims (Court) clarified how 
the Board should analyze claims, specifically to include those 
for PTSD.  As emphasized in Clemons, though a Veteran may only 
seek service connection for PTSD, the Veteran's claim "cannot be 
a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed...."  Id.  In essence, the Court found 
that a Veteran does not file a claim to receive benefits for a 
particular psychiatric diagnosis, such as PTSD, that is named on 
a claims form, but instead makes a general claim for compensation 
for the affliction posed by the Veteran's mental condition.  In 
light of the Board's reopening of the previously denied claim, 
the Board has recharacterized the issue as noted on the first 
page of this decision and will analyze the Veteran's current 
claim under this framework.

The Veteran was scheduled for a hearing in November 2009, which 
he canceled on the day of the hearing.  An additional hearing was 
scheduled in October 2010.  The Veteran also canceled this 
hearing and withdrew his hearing request and asked that his file 
be forwarded to the Board for a decision.

The issue of entitlement to service connection for a right leg 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  A stressor supporting a diagnosis of PTSD has not been 
corroborated.  

2.  An acquired psychiatric disorder other than PTSD was not 
manifest in service and there is no competent medical evidence 
that an acquired psychiatric disorder other than PTSD is related 
to the Veteran's service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2010).

2.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2006 discussed the evidence necessary 
to support a claim for service connection.  The evidence of 
record was discussed and the Veteran was told how VA would assist 
him in obtaining additional relevant evidence.  The Veteran was 
advised of the manner in which VA determines disability ratings 
and effective dates.

In January 2007 the Veteran was asked to provide details of the 
personal trauma incident(s) that had resulted in his claimed 
PTSD.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, identified records have been 
obtained and associated with the claims file, to include those 
held by the Social Security Administration (SSA).  The Veteran 
has not otherwise identified any additional evidence or 
information which could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and the 
implementing regulations.  

The Board acknowledges that the Veteran has not been afforded a 
VA medical examination regarding his claim of entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD.  However, the Board finds that a VA examination is 
not necessary in order to decide this claim.  There are two 
pivotal cases which address the need for a VA examination, Duenas 
v. Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a VA 
medical examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Id. at 81.  In Duenas, the Court held that a VA 
examination is necessary when the record: (1) contains competent 
evidence that the Veteran has persistent or recurrent symptoms of 
the claimed disability and (2) indicate that those symptoms may 
be associated with his active military service.

As will be discussed in further detail below, the Veteran's 
service records do not support the occurrence of an in-service 
stressor.  Further, the Board finds that there is no credible 
evidence of in-service manifestations, continuity of symptoms 
since service, and no competent evidence otherwise showing that 
an acquired psychiatric disorder was incurred in service.  
Because some evidence of an in-service event, injury, or disease 
is required in order to substantiate a claim of entitlement to 
service connection and because a post-service medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development could 
not aid in substantiating a claim when the record does not 
already contain evidence of an in-service event, injury, or 
disease.  See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons 
stated, a VA medical examination is not warranted.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

The Board observes that the Veteran did not engage in combat with 
the enemy.  Moreover, he does not contend that he served in 
combat, nor does he argue that his PTSD is based on combat 
experience.  See 38 C.F.R. § 3.304(f).  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.

Where a determination is made that the Veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166  (1996).  In such cases, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or statements 
as to the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). 

If a claim for PTSD is based on an in-service personal assault, 
38 C.F.R. § 3.304(f)(3) provides that evidence from sources other 
than the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  Evidence 
of behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Examples 
of behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The Veteran essentially contends that he has PTSD as the result 
of an assault in service.  The record reflects diagnoses 
including PTSD, major depression with psychotic features, panic 
disorder, and cocaine and alcohol dependence.  

The Veteran was a resident in a VA domiciliary program in 2001.  
On intake in January 2001 he stated that he had a history of 
sexual assault but was unwilling to talk about it.  He 
specifically indicated that it did not happen in service.  He 
later disclosed a history of repeated physical abuse by his 
father.  In February 2001 a VA provider noted that the Veteran's 
PTSD symptoms revolved around two areas:  being beaten by his 
father, and being stabbed in the abdomen while in college at 
Portland State in February 1983.  In a subsequent February 2001 
VA treatment note the Veteran is noted to report that he was 
stabbed while in college. 

Records from SSA indicate that the Veteran is in receipt of 
benefits based on affective or mood disorders and anxiety related 
disorders.  A June 2003 SSA Administrative Law Judge decision 
notes a VA psychiatrist's report that the Veteran's PTSD stemmed 
from several events, to include sexual molestation and abuse in 
childhood, and having been raped and stabbed while attending 
college.

In an October 2006 statement, he indicated that he was assaulted 
at the end of a six-week electronics training program at Ft. 
Jackson, in late 1975.  He noted that he had been having trouble 
in physical training and that he was assaulted by a 
noncommissioned officer who chewed him out and struck him from 
behind.  

An October 2009 VA treatment record notes the Veteran's report 
that the claimed in-service sexual assault and rape must have 
occurred in approximately December of 1975.  

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
psychiatric health.  These records do indicate that the Veteran 
was seen on five occasions in October and November 1975 with 
complaints of difficulty while exercising.  The impression was 
hyperventilation and the Veteran was instructed on his breathing 
pattern.  In September 1978 the Veteran was seen at Brook Army 
Medical Center alleging that he had been assaulted.  He was noted 
to be acutely intoxicated and "too rowdy" to X-ray.  He was 
escorted away by military police.  On discharge examination in 
April 1979 the Veteran was psychiatrically normal.  He denied 
nervous trouble.  

Service personnel records show that the Veteran received a secret 
security clearance.  He received high marks, 4/5 and 5/5, on duty 
performance traits on his enlisted evaluation reports.  In 
November 1976 he was noted to have contributed significantly to 
the successful accomplishment of his unit's mission and found to 
be qualified for the next higher grade.  In January 1977 his 
rater stated that the Veteran functioned in an outstanding 
manner.  In November 1977, he was noted to be an outstanding 
soldier and technician.  He was again recommended for promotion 
in October 1978.  The Veteran's awards during service included 
the Good Conduct Medal in September 1978, and the Army 
Commendation Medal in June 1979.  He also completed various 
training courses during his service, to include a missile and 
munitions course in which he was the distinguished graduate in 
August 1976.  In essence, these records do not reflect any 
disciplinary proceedings against the Veteran or references to 
behavioral problems.  To the contrary, they reflect occupational 
proficiency and adherence to high standards.  

Having carefully considered the record in this case, the Board 
finds that there is insufficient evidence to meet the criteria 
for establishing service connection for PTSD.  Although the 
Veteran has been given a diagnosis of PTSD, there is no 
independent corroboration of his claimed in-service stressor.  
There is no evidence indicating an assault in late 1975, as 
claimed by the Veteran.  Moreover, the Veteran's personnel 
records do not reflect any changes in behavior or performance 
which might support the occurrence of this claimed incident.  
Service records do not reflect deterioration in work performance, 
nor do they disclose any counseling for substance abuse or 
unexplained behavior changes.  Rather, they show that the Veteran 
maintained high performance standards through his years in 
service and was well regarded by his superiors.  On discharge 
examination the Veteran was noted to be psychiatrically normal, 
and he denied nervous trouble at that time.  The Board recognizes 
that his service treatment records do reflect that the Veteran 
reported an assault in September 1978, at which time he was found 
to be acutely intoxicated and too "rowdy" to x-ray.  However, 
this record is dated three years after the assault that allegedly 
led to his PTSD, and these circumstances are entirely 
inconsistent with the assault that he has described as being the 
basis of his claim.  Thus, the Board finds that this September 
1978 record noting a reported assault does not in any way 
corroborate or verify the Veteran's alleged in-service stressor.

As discussed above, a noncombat Veteran's testimony alone cannot 
qualify as credible supporting evidence of occurrence of an in-
service stressor as required by 38 C.F.R. § 3.304(f).  As noted, 
the record does not contain evidence corroborating his alleged 
in-service stressor, to include the sorts of evidence 
contemplated by 38 C.F.R. § 3.304(f)(3).  Although the Veteran 
has been given a diagnosis of PTSD, there is no independent 
corroboration of his claimed in-service stressor.  Rather, the 
evidence tends to show that the PTSD diagnosis has been related 
by providers to sexual molestation in childhood and an incident 
during college in 1983.  It was not until the Veteran filed a 
claim of entitlement to service connection in 2006 that he 
recalled the alleged in-service assault.  Having carefully 
considered all procurable and assembled data, the Board concludes 
that the criteria for entitlement to service connection for PTSD 
are not met.

To the extent that the Veteran may claim that he has an acquired 
psychiatric disorder other than PTSD that is related to service, 
the Board observes he has been diagnosed with major depression 
with psychotic features and panic disorder, as well as substance 
dependence.  There is no credible lay evidence or competent 
medical evidence of such diagnoses being present in service.  As 
noted, the Veteran was found to be psychiatrically normal on 
separation examination, and did not report any psychiatric 
symptoms at that time.  

The Board has considered the Veteran's statements and 
acknowledges that he is competent to diagnose and report on 
simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  However, competency must be 
distinguished from credibility, and, in this instance, the Board 
finds that any report of developing a chronic psychiatric 
disorder as the result of service is not credible.  In fact, the 
Veteran has neither produced nor identified evidence 
demonstrating a psychiatric disorder in service or directly 
following separation.  Most significantly, the clinical 
examination was normal on discharge, and the first post-service 
evidence of psychiatric illness dates to 2001.  Significantly, 
the providers at that time and in subsequent years did not link 
his various diagnoses to service.  Given that clinical 
examination was normal at separation from service, and the 
inconsistencies in the Veteran's statements regarding his claimed 
psychiatric disorder, the Board concludes there is no credible 
evidence demonstrating a link between this diagnosis and service.    

In summary, there is no credible evidence of a chronic 
psychiatric disorder in service, and no credible evidence that 
any currently diagnosed acquired psychiatric disorder is related 
to service.  As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Therefore, the claim of entitlement to service 
connection for an acquired psychiatric disorder other than PTSD 
must also be denied.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.


REMAND

Service treatment records reflect that the Veteran was seen in 
February 1976 with complaints of a soft mass on the mid anterior 
leg that had been present for five or six months.  The assessment 
was muscle spasm.  On separation examination in April 1979 the 
examiner noted a tender soft cystic mass (nodule) on the right 
anterior tibia at mid shaft.  At that time, the Veteran endorsed 
trick or locked knee.  He noted that surgery had been 
recommended.  In May 1979 the Veteran was seen on orthopedic 
consultation.  The referring provider noted a history of trauma 
to the right anterior tibia area with subsequent infection.  The 
assessment was post traumatic fascial disrupt.  The provider 
discussed the possibility of repair with the Veteran, who 
declined treatment.  The Veteran was placed on profile and 
prohibited from running and bending at the knees.  

In February 2001 the Veteran reported that he sustained an injury 
to his right shin when he was hit by a truck.  This incident is 
not documented in service records.  

In a February 2009 statement, the Veteran stated that he declined 
treatment for his right leg when he separated from service.  He 
noted that it had continued to bother him and had gotten worse.  
The Board notes that the Veteran is competent to report on simple 
conditions, such as leg pain.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In McClendon, the 
Court held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing an 
"in-service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the in-
service event, and (4) insufficient evidence to decide the case.

In the present case, the Board finds that the standards set forth 
in McLendon have been satisfied: The veteran has stated that he 
suffers from right leg pain and has since service, his competent 
statements indicate that he had problems in service and that he 
has experienced continuity of symptomatology since then (see 
Duenas v. Principi, 18 Vet. App. 512 (2004)), but there is 
insufficient evidence to decide this issue at present.  
Therefore, the appeal of the claim of entitlement to service 
connection for a right leg disability should be remanded so that 
the Veteran may scheduled for a VA medical examination and a 
nexus opinion may be obtained.

In light of the above discussion, the Board finds that additional 
development is necessary.  Accordingly, the case is REMANDED for 
the following action:

1. Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed right leg disability.  The 
claims folder should be forwarded to the 
examiner for review, and the examiner 
should be directed to elicit a complete 
history from the Veteran, the pertinent 
details of which should be recited in the 
examination report.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should identify all currently 
present diagnoses referable to the 
Veteran's right leg, and provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) a right leg disability is 
related to any disease or injury in 
service.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report, to include 
reference to pertinent evidence where 
appropriate.  

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.

3.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


